DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s argument of 12/04/2020 does not place the Application in condition for allowance.
Claims 1-22 are currently pending.  Claims 13-20 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
All rejections from the Office Action mailed on 10/06/2020 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 20-21 are rejected under 35 U.S.C. 103) as being unpatentable over Ning et al. (US 2016/0380136 A1) in view of Zhang et al. (Diffusion-Controlled Synthesis of PbS and PbSe Quantum Dots with in Situ Halide Passivation for Quantum Dot Solar Cells, ACSNANO, Vol. 8, No. 1, 614-622, 2014) (cited in IDS dated 01/17/2019).
3 wherein A is CH3NH3 (methylamonium ion) ([0015]), which reads on instant claimed perovskite compound RMX3 of instant application wherein R is monovalent cation methylamonium ion (CH3NH3) or MAI (see [0015] of Ning and [0024] of published instant application), M is Pb (see [0015] of Ning and [0027] of published instant application), and X is bromine anion (see [0015] of Ning and [0028] of published instant application).  
Since the perovskite compound (CH3NH3PbBr3) of Ning is same as instant application ([0029]), it must inherently or implicitly have a band gap energy of 1.7 eV or more and 4.0 eV or less.  Also note that “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (MPEP §2112.01).  
Ning further discloses that the quantum dot is PbS (figure 1, [0016] and [0094]]) as in the case of the instant application ([0040] of instant published application).  Since the perovskite compound (CH3NH3PbBr3) and the quantum dot (PbS) of Ning are same as that of instant application, the quantum dots must inherently or implicitly have a band gap energy equal to or more than 0.2 eV and equal to or less than the band gap energy of the perovskite compound. 
Ning further discloses the quantum dots are dispersed in the perovskite compound (see figure 1).  
Examiner notes that there is no structural and material difference between the layer of Ning and that of the instant application.  Therefore, the layer of Ning must inherently or implicitly be capable of functioning as a light absorption layer. Ning also explicitly discloses that 
Alternatively, the recitation “a light absorption layer” appears in the preamble. When reading the preamble in the context of the entire claim, the recitation “a light absorption layer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Ning further discloses that the quantum dot (PbS) contains an organic ligand (methyl ammonium ligand as shown in figure 1). The quantum dot (semiconductor particles) present in the perovskite matrix (which contains methyl ammonium ligand) in a volume ratio of about 0.1% to about 50% ([0018]). Thus, the volume ratio between the quantum dot or metal element to organic ligand (methyl ammonium) is about 0.1% to about 50%.  CH3NH3PbBr3 has a  molecular weight of 619.98 g/mol and density of 4.16 g/ml.   PbS has a molecular weight of 239.3g/mol and density of 7.6 g/ml.   Thus, the molar ratio between perovskite compound or its ligand (methyl ammonium) to the quantum dot or its metal is 0.21 to 21.6.  Accordingly, claimed range (0.01 to 1) overlaps with the disclosed range (0.21 to 21.6).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
However, Ning does not expressly teach a quantum dot containing an organic ligand which is not derived from the perovskite compound.
in situ halide-passivated PbS and PbSe quantum dots (QDs), wherein the quantum dot containing a halogen element and an organic ligand (Page 614, Abstract, line 1;  Page 616, Fig. 1), and a band gap energy of the quantum dot containing Cl element is 0.62-0.73 eV (Page 616, Fig. 1) with benefit of providing to develop syntheses PbS QDs which are being actively pursued for solution-processed multijunction solar cells, and higher band-gap materials are necessary
for their optimization with a broader size control that lead to better surface passivation without further secondary ligand exchange (Page 615, left Col. 1st para, lines 9-15). 

    PNG
    media_image1.png
    227
    526
    media_image1.png
    Greyscale

In an analogous art of a  light absorption composition, comprising a perovskite compound, and a quantum dots, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ligand-exchanged colloidal quantum dots by Ning, so as to include the quantum dot containing an organic ligand as taught by Zhang, and would have been motivated to do so with reasonable expectation that this would result in providing to develop syntheses PbS QDs which are being actively pursued for solution-processed multijunction solar cells, and higher band-gap materials are necessary for their optimization with a broader size control that lead to better st para, lines 9-15). 
Regarding claim 2, Ning further discloses that the perovskite compound (MAPbBr3) is a compound represented by formula RMX3 wherein R is methylamonium cation or MAI ([0015]), M is Pb (see [0016]), and X is bromine anion ([0014-0015]).  
Regarding claim 3, Ning further discloses that the x is bromine anion (see [0014-0015]).
Regarding claim 4, Ning further discloses that R is methylamonium ion or MAI ([0015]).
Regarding claim 5, Ning discloses that the compound is a compound represented by formula 1 and thus the limitation(s) regarding R1, R2 and R3 is/are optional, and thus the claim is taught.  
Regarding claim 6, Ning further discloses that M is Pb2+ (see [0015]).
Regarding claim 7, Ning further discloses that the perovskite compound is same as the instant application (see rejection of claim 1), and thus the perovskite compound of Ning must have a band gap energy of 2.0 eV or more as in the case of the instant application. Also note that “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (MPEP §2112.01).  
Regarding claim 8, Ning further discloses that the quantum dot (PbS) is same as the instant application (see rejection of claim 1), and thus the quantum dot of Ning must have a band gap energy of 0.8 eV or more as in the case of the instant application. Also note that “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (MPEP §2112.01).  

Regarding claim 10, Ning further discloses that the quantum dot is a metal chalcogenide (PbS) (see [0016]).
Regarding claim 11, Ning further discloses that the quantum dot is PbS (see [0016]).
Regarding claim 12, Ning further discloses the content ratio of the quantum dots to the total content of the perovskite compound and the quantum dots is 0.4 % by volume ([0092]).  Ning further discloses an example in which the quantum dots are PbS, which is known to have a density of 7.6 g/ml, and therefore, the content ratio of the quantum dots to the total content of the perovskite compound and the quantum dots is 3.04 % by mass.
Regarding claim 21 and 22, Ning discloses a solar cell (photovoltaic device) having a photoelectric conversion element having the light absorption layer according claim 1 ([0001] and [0003]). 

Response to Arguments
Applicant's arguments with respect to claims 1-12 and 21-22 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Ning does not disclose that the organic ligand is part of quantum dot. This argument is moot view of the new grounds of rejection as presented above.

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721